DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 5-28-2021 has been entered.

Status of claims
This action is a non-final rejection
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are pending
Claims 1, 8 and 15 were amended
Claims 2, 6, 9, 13, 16, 20 and 21 were cancelled
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are rejected under 35 USC § 101
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 8-14-2018 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-14-2018, and 11-16-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1, 3-5, 7-8, 10-12, 14-15, 17-19, the claims recite an abstract idea of executing a plurality of future budget simulations. 
Independent Claims 1, 8 and 15 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1, 8 and 15 recite a method, system and non-transitory computer readable storage medium of executing a plurality of future budget simulations.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “wherein the first request includes at least one user- defined budget constraint”; “assign each historical purchase transaction of the plurality of historical purchase transactions one budget class of a plurality of budget classes“; “generate a historical budget model … on the plurality of historical purchase transactions as assigned to the plurality of budget classes, the historical budget model representing historical spending behavior of the user in each of the plurality of budget classes over the period of time, … include determining a probability distribution and assigning the probability distribution to each budget class, wherein each probability distribution indicates a probability of the user spending a particular amount within a range of amounts on purchase transactions assigned to a respective budget class of the plurality of budget classes”; “execute a plurality of future budget simulations based upon the historical budget model, each future budget simulation of the plurality of future budget simulations identifying a possible future spending behavior of the user“; “generate a plurality of intelligent budgets based upon the plurality of future budget simulations, wherein each intelligent budget of the plurality of intelligent budgets is generated based upon a respective possible future spending behavior that satisfies the at least one user- defined budget constraint“; “the user interactions including removal of a subset of the plurality of intelligent budgets of which the user disapproves“; “process records of the plurality of user interactions to identify one or more features common to the removed subset of intelligent budgets“; “automatically detect, based on real-time spending behavior of the user, that the user has deviated from the user-selected intelligent budget by a deviation factor“; “execute a plurality of budget correction simulations based upon the historical budget model, the real-time spending behavior, and the deviation factor“; and “generate, based upon the plurality of budget correction simulations, one or more correction options to compensate for the deviation from the user-selected intelligent budget, wherein each correction option of the one or more correction options corrects the deviation factor such that a combination of the user-selected intelligent budget, the real-time spending behavior, and the respective correction option satisfies the at least one user-defined budget constraint“; belong to the grouping of certain methods of organizing human activity under fundamental economic practices as it recites executing a plurality of future budget simulations (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claims 1, 8 and 15 recite: “A simulation and optimization (SO) computing device for generating intelligent budgets, the SO computing device comprising one or more processors in communication with one or more memory devices”; “via a user interface of a user computing device communicatively coupled to the SO computing device… operating a user computing device“; “from a first database”; “by applying machine learning techniques“; “update the user interface to eliminate from display any remaining displayed intelligent budgets including the identified one or more features“; and “from the user interface… after the user interface is updated“; which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition, Claim 1, 8 and 15 recite: “receive, … first user input including a first request for an intelligent budget from a user“; “retrieve, in response to receiving the first request, … historical data associated with a plurality of historical purchase transactions initiated by the user over a period of time”; “cause to be displayed, in response to the first request, …, the plurality of intelligent budgets along with a respective likely outcome of following each intelligent budget over a future period of time“; “receive, … second user input including a plurality of user interactions between the user and the user interface displaying the plurality of intelligent budgets“; “receive, … third user input including a selection of a user-selected intelligent budget from the remaining displayed intelligent budgets“; and “cause to be displayed, … the one or more correction options for review and selection by the user“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving data and presenting data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, claims 1, 8 and 15 recite: “A simulation and optimization (SO) computing device for generating intelligent budgets, the SO computing device comprising one or more processors in communication with one or more memory devices”; “via a user interface of a user computing device communicatively coupled to the SO computing device… operating a user computing device“; “from a first database”; “by applying machine learning techniques“; “update the user interface to eliminate from display any remaining displayed intelligent budgets including the identified one or more features“; and “from the user interface… after the user interface is updated“; which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claim 1, 8 and 15, recite “receive, … first user input including a first request for an intelligent budget from a user“; “retrieve, in response to receiving the first request, … historical data associated with a plurality of historical purchase transactions initiated by the user over a period of time”; “cause to be displayed, in response to the first request, …, the plurality of intelligent budgets along with a respective likely outcome of following each intelligent budget over a future period of time“; “receive, … second user input including a plurality of user interactions between the user and the user interface displaying the plurality of intelligent budgets“; “receive, … third user input including a selection of a user-selected intelligent budget from the remaining displayed intelligent budgets“; and “cause to be displayed, … the one or more correction options for review and selection by the user“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving data and presenting data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; transmitting data; selecting data; presenting data; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 3-5 and 7, dependent on claim 1, claims 10-12 and 14, dependent on claim 8 and claims 17-19 dependent on claim 15 are rejected under 35 U.S.C 101 based on similar rationale as claims 1, 8 and 15 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 3 dependent on claim 1, Claim 10 dependent on claim 8, and claim 17 dependent on claim 15 merely add to the abstract idea of claims 1, 8 and 15 respectively.  By reciting “wherein to execute the plurality of future budget simulations: execute… iteration for each of the plurality of future budget simulations using the assigned probability distributions for each budget class of the plurality of budget classes; record an outcome of each …. iteration, wherein the outcome identifies the possible future spending behavior of the user associated with the respective ….iteration; compare the outcome of each …iteration to the user-defined budget constraint; isolate the outcomes that satisfy the user-defined budget constraint from the outcomes that do not satisfy the user-defined budget constraint”; it adds to the abstract idea of executing a plurality of future budget simulations whereby to execute the plurality of future budget simulations: an iteration for each of the plurality of future budget simulations using the assigned probability distributions for each budget class of the plurality of budget classes is executed, an outcome of each …. iteration, wherein the outcome identifies the possible future spending behavior of the user associated with the respective ….iteration is recorded and the outcome of each …iteration to the user-defined budget constraint is compared; and the outcomes that satisfy the user-defined budget constraint from the outcomes that do not satisfy the user-defined budget constraint is isolated without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result, it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 1, Claim 10 dependent on claim 8, and claim 17 dependent on claim 15, amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1, 8 and 15 respectively as it recites “Monte Carlo iteration”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 4 dependent on claim 3, Claim 11 dependent on claim 10, and claim 18 dependent on claim 17 merely add to the abstract idea of claims 1, 8 and 15 respectively.  By reciting “wherein to generate the plurality of intelligent budgets: identify a plurality of subsets of the outcomes that satisfy the user-defined budget constraint, wherein each subset includes outcomes having one or more common factors; generate a corresponding intelligent budget of the plurality of intelligent budgets that includes the one or more common factors”; it adds to the abstract idea of executing a plurality of future budget simulations whereby to generate the plurality of intelligent budgets: a plurality of subsets of the outcomes that satisfy the user-defined budget constraint is identified, wherein each subset includes outcomes having one or more common factors, and a corresponding intelligent budget of the plurality of intelligent budgets that includes the one or more common factors is generated without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result, it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1, Claim 12 dependent on claim 8, and claim 19 dependent on claim 15 merely add to the abstract idea of claims 1, 8 and 15 respectively.  By reciting “monitor the real-time spending behavior of the user based upon a plurality of purchase transactions initiated by the user after selection of the user-selected intelligent budget”; it adds to the abstract idea of executing a plurality of future budget simulations whereby the real-time spending behavior of the user based upon a plurality of purchase transactions initiated by the user after selection of the user-selected intelligent budget is monitored without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result, it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1, and Claim 14 dependent on claim 8 merely add to the abstract idea of claims 1, and 8 respectively.  By reciting “determine, based on the historical data associated with the plurality of historical purchase transactions, that an amount spent by the user in a first budget class of the plurality of budget classes is not likely to vary; flag the first budget class as a fixed budget class; exclude the fixed budget class from varying in the plurality of future budget simulations”; it adds to the abstract idea of executing a plurality of future budget simulations whereby based on the historical data associated with the plurality of historical purchase transactions, determine that an amount spent by the user in a first budget class of the plurality of budget classes is not likely to vary,  flag the first budget class as a fixed budget class and exclude the fixed budget class from varying in the plurality of future budget simulations, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result, it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1, 5, 7-8, 12, 14-15, and 19 are rejected under 35 U.S.C.103 as being
unpatentable over Ventura et al. (US 2015/0073952 A1), hereinafter “Ventura” view of Hollins et.al. (US 2008/0201269), hereinafter “Hollins” in view of in Zhang et al. (US 10445152), hereinafter “Zhang.”

With respect to claims 1, 8 and 15 Ventura teaches
A simulation and optimization (SO) computing device for generating intelligent budgets, the SO computing device comprising one or more processors in communication with one or more memory devices, said SO computing device configured to: (Ventura, [0064] teaches of the cash flow management (CFM) system can manage cash flow for a household. Households typically have multiple sources of financial income, mandatory payees and expenses, and goals for savings. Embodiments of the CFM of the present solution provides a single integrated tool to automatically, holistically and seamlessly plan, execute and manage cash flow for a household., [0064] teaches The CFM automates income flows of funds and allocation from plan to pay, spend and save subaccounts within same account. The CFM enables holistic planning, execution, management and real-time tracking of household cash flow across pay, spend and save sub-accounts. ):
receive, via a user interface of a user computing device communicatively coupled to the SO computing device, first user input including a first request for an intelligent budget from a user operating a user computing device, wherein the first request includes at least one user- defined budget constraint (Ventura, [0006] teaches The RSE allows a user to track a daily, weekly and monthly discretionary spending number. Based on a monthly or weekly recommended spending amount, the RSE can determine a daily recommended spend amount. The user may input a spend amount greater than the daily recommended spend, upon which the RSE can evaluate the impact of the increased daily recommended spend on the remainder of the week or month and generate a forecast to a user indicating an adjusted daily spend amount., [0128] teaches In addition to creating the Spending Budget Plan at 310, the household user may request, direct or command the CFM to automatically enforce the spending budget plan at step 320. Embodiments of this were discussed above, and will be discussed further in conjunction with step 320, enforce Spending Budget and FIG. 3F. For example, the CFM may enforce the spending budget via prepaid cards and/or via authorization of purchase of items via a card on a category basis. In another embodiment, the CFM may enforce the spending budget on a credit card via spending caps placed on merchant category codes('' MCC'' ), e.g., dining.);
retrieve, in response to receiving the first request, from a first database, historical data associated with a plurality of historical purchase transactions initiated by the user over a period of time (Ventura, [0127] teaches the CFM may apply a smoothing function to all the expenses that mitigates payment or expense fluctuation from month-to-month. The CFM may use any data retrieved from a plurality of interfaces to drive this smoothing function. For example, the CFM may use historic expenditures to project all future expenses for the next twelve months, and then evenly distribute those expenses over twelve months. In this example, the CFM may reduce any fluctuations due to winter heating bills and/or summer electricity billings. In another embodiment, a CFM user may only receive income for a part of the year, or much less income during a part of the year., [0192] teaches In one embodiment, the RSE 500 can start by securely linking with a user's financial account (e.g., bank account, credit card account) and obtain historical transaction information (e.g., transactions for up to the previous three years). The RSe 500 may then classify at least some of those transaction as either'' Fixed'' or'' Discretionary'', and generate a cash flow history. The cash flow history can include, for a time interval (e.g., day, ¼eek, month, quarter), the amount of deposits into a financial account (e.g., paycheck), the amount of fixed payments made from an account (e.g., electric utility payments), and the amount of daily discretionary spending (e.g., movie tickets). Using this information, the RSE 500 can generate a personal cash flow plan by projecting income, savings and ''fixed'' and ''discretionary'' spending to each future month ( or based on some other time interval). The RSE 500 may generate a recommended weekly and/or daily discretionary spend amount, or determine the amount of funds that will be available to safely make ongoing discretionary purchases.); 
assign each historical purchase transaction of the plurality of historical purchase transactions one budget class of a plurality of budget classes (Ventura, [0065] teaches The CFM account may receive income from an income source, such as one or more direct deposit from work. In this example, the CFM account receives a $5,000 per month as a direct deposit. Via the CFM, a user of the household has planned for $3000 across three categories under the pay account, including mortgage, car loan and utilities. The user of the household has planned for $1500 across three categories under the spend account, including gas, grocery and dining. The user of the household has planned for $500 across two events under the save account, including vacation and car., [0192]); 
execute a plurality of future budget simulations based upon the historical budget model, each future budget simulation of the plurality of future budget simulations identifying a possible future spending behavior of the user (Ventura, [0094] teaches The CFM may include a cash flow optimizer 201 that determines current and/or future cash flow and makes recommendations or suggestions to change use, activity or allocation among any of the sub-accounts to meet a desired cash flow position. The cash flow optimizer may comprise any type and form of executable instructions executing on a device, such as a server. The executable instructions of the cash flow optimizer may be designed and constructed to perform any of the functions and operations of the cash flow optimizer described herein. Responsive to any activity via the CFM account, the cash flow optimizer may determine the current cash flow position and one or more future cash flow positions based on the cash flow management plan, such as planned spending, bill paying and savings. The cash flow optimizer may make such determinations responsive to events such as use of cash to pay a bill, use of cash for spending and/or use of cash for savings. The cash flow optimizer may make such determinations responsive to activity related to execution of or changes to the cash flow management plan, such as allocations among subaccounts or changes in income to the account., [0193] teaches The RSE 500 may include a cash flow analyzer 504 that obtains information from an interface (e.g., 212,214,216 or 512) and determines one or more financial parameters including, e.g., a daily, weekly or monthly recommended spend amount. The RSE 500 may include a spend forecaster 506 that receives a hypothetical spend amount via the user interface 216 and determines what a daily recommended spend amount will change to. The RSE 500 may include a report generator 506 that generates various reports indicating past, present and projected information related to spending amounts. The RSE 500 may include a budget enforcer 514 to enforce a spending plan or daily recommended value by alerting the user responsive to identifying a financial transaction, or preventing the transaction from occurring until the user approves the transaction upon viewing the impact the transaction will have on the user's daily, weekly or monthly recommended spend values.); 
generate a plurality of intelligent budgets based upon the plurality of future budget simulations, wherein each intelligent budget of the plurality of intelligent budgets is generated based upon a respective possible future spending behavior that satisfies the at least one user- defined budget constraint (Ventura, [0094], [0193]); 
cause to be displayed, in response to the first request, on the user interface of the user computing device, the plurality of intelligent budgets along with a respective likely outcome of following each intelligent budget over a future period of time (Ventura, [0207] teaches In one embodiment, the RSE 500 includes a budget enforcer 514 designed and constructed to monitor financial transactions in real time to send notification or alerts to the user as the user approaches or reaches a daily recommended spend or communicates, via an interface, with a credit/prepaid debit card to set the recommended available funds responsive to a daily recommended. In some embodiments, the budget enforcer can receive, via an interface, an indication of a financial transaction that is about to take place and then prompt, in real time, the user as to the impact of the financial transaction on the daily, weekly or monthly recommended spend amount. For example, the user may be at a retail store and swipe their credit or prepaid debit card (or NFC enabled device or any other payment transfer mechanism) to transfer funds to the retail store. The budget enforcer 514 may receive, prior to the completion of the transaction, an indication of the imminent transaction including, e.g., the transaction amount. The budget enforcer 514 can compare the transaction amount with the daily recommended spend value or the amount already spent today to determine whether this transaction exceeds the daily, weekly or monthly recommended spend value. If the transaction does not exceed a recommended spend value, the budget enforcer 514 may allow the transaction to proceed without generating any prompt or alert to the user. However, if the transaction exceeds a recommended spend value, the budget enforcer can automatically stop the transaction or generate a prompt to the user with an indication of how the potential transaction may impact a daily, weekly or monthly recommended spend value. The budget enforcer 514 may display a notification of this information and allow the transaction to proceed, or the budget enforcer 514 may display the notification and wait for the user to approve the transaction in light of the transaction's impact on the daily, weekly or monthly recommended spend value, or a recommended spend value for a spend category for a time interval (e.g., weekly dining spend limit).);
receive, from the user interface of the user computing device, second user input including [a plurality of user interactions between the user and the user interface displaying the plurality of intelligent budgets, the user interactions including removal of a subset of the plurality of intelligent budgets of which the user disapproves] (Ventura, [0157 ] teaches: FIG. 3M is an exemplary embodiment of a user interface for displaying and monitoring the spending budget for a selected month, as previously described. The user may add or remove spending categories from this user interface; [0147] teaches: FIG. 3D is an exemplary embodiment of a user interface for setting up a payment plan, as previously described. This embodiment groups payees by category, and provides the user with the ability to edit, remove, or add payees within each category. [0147] teaches: FIG. 3E is an exemplary embodiment of a user interface for setting up a monthly spend budget. In this embodiment, the user interface presents a plurality of categories of expenses, and allows the user to vary the expense amount per category via enter a number into a form, or via manipulating a sliding scale. The household member may add or remove budget categories via this user interface) 
update the user interface to eliminate from display any remaining displayed intelligent budgets including the identified one or more features (Ventura [0136] teaches: At step 320, the CFM may enforce the Spending Budget created at 310. In one embodiment, the household user may command the CFM to actively enforce the planned spending budget 232 as inputted by the user during the Spending Budget Plan 310 step. For example, FIG. 3F may represent a user interface wherein the household user may selectively turn on and off active enforcement of spending budgets for a specific category 234a-n or the entire Spend sub-account 230) 
receive, from the user interface, third user input including a selection of a user-selected intelligent budget from the remaining displayed intelligent budgets after the user interface is updated (Ventura [0081] teaches: The CFM may use the interface to update this information as needed or as directed by the user. [0125] teaches: At step 310, the household user may create a Spending Budget Plan 310. The spending budget plan 310 may have a plurality of categories, including auto, home, dining shopping, other, and the user may enter additional categories via User Interface 216, as shown in FIG. 3F [0136] teaches: FIG. 3F may represent a user interface wherein the household user may selectively turn on and off active enforcement of spending budgets for a specific category 234a-n or the entire Spend sub-account 230)
automatically detect, based on real-time spending behavior of the user, that the user has deviated from the user-selected intelligent budget by a deviation factor (Ventura, [0094], [0193], [0199] teaches the cash flow analyzer 504 may receive, via user interface 216, user input indicating the user's cash flow parameters or updating or modifying one or more financial or cash flow parameter obtained via a financial aggregator or direct feed. Cash flow parameters may include the user's income for a given time interval, mandatory payments (e.g., rent, mortgage, car payments, loans, utilities, phone bills, etc.), and savings goals (e.g., save $1000 for vacation in three months). The cash flow analyzer 504 may evaluate these parameters to determine a daily, weekly and monthly recommended daily spend amount. For example, if the user's take home income is $3000/month, mandatory payments are $1500/month, and the savings goal is $300 in three months, the cash flow analyzer 504 may determine that the monthly recommended spend is $1400 per month for the next three months. In one embodiment, the RSE 500 may prompt the user as to Whether the user wants to set the daily recommended spend equal to the recommended funds available to spend, or a percentage thereof. In this example, if the user intends to spend all available funds, the user may spend up to $1400/month or approximately $350/week.); 
execute a plurality of budget correction simulations based upon the historical budget model, the real-time spending behavior, and the deviation factor (Ventura, [0094] teaches The cash flow optimizer may make such determinations responsive to activity related to execution of or changes to the cash flow management plan, such as allocations among sub-accounts or changes in income to the account., [0064] teaches The CFM enables holistic planning, execution, management and real-time tracking of household cash flow across pay, spend and save sub-accounts., [0195] teaches The cash flow analyzer 504 can re-evaluate financial information upon receiving an indication of a financial event via an interface 212,214, 216, or 502 (e.g., each time a user makes a purchase). The cash flow analyzer 504 can determine an initial daily recommended spend amount based on one or more of a user's income, mandatory payments and savings goals. For example, based on a user's income, the cash flow analyzer 504 may determine that the weekly recommended spend amount is equal to the user's weekly income. In another example, the cash flow analyzer may evaluate empirical data from aggregation of the user's financial accounts to determine the amount of funds available for discretionary spending (e.g., monthly income subtracted by monthly payments equals monthly discretionary spending).); 
generate, based upon the plurality of budget correction simulations, one or more correction options to compensate for the deviation from the user-selected intelligent budget, wherein each correction option of the one or more correction options corrects the deviation factor such that a combination of the user-selected intelligent budget, the real-time spending behavior, and the respective correction option satisfies the at least one user defined budget constraint (Ventura, [0207]) and 
cause to be displayed 1 on the user interface of the user computing_ device 1 the one or more correction options for review and selection by the user (Ventura, [0133] teaches In yet another embodiment, the Cash Flow Forecast at step 314 may be a hypothetical cash flow based on one or more steps: Income Plan 306, Payment Plan 308, Spending Budget Plan 310, and Savings Plan 312. For example, FIG. 3K presents, via a user interface, the hypothetical cash flow with planned changes. The impact of the planned changes on a given account may be presented in a different color, font, size, or in any other manner that may notify the user of a change to one or more account. Any embodiment of the Cash Flow Forecast at step 314 may also be used by the household to Monitor the Account Balance at step 324, as will be further described later., [0096] teaches The cash flow optimizer may determine any corrective actions, recommendations on future cash flow use or changes to the cash flow management plant to bring a future negative cash flow position to positive, to maintain a cash flow positive position, to have the cash flow position meet a desired level or otherwise have the cash flow position correspond to the cash flow management plan. The cash flow optimizer may determine and identify for the accolll1t holder which bills to pay when to maintain a desired cash flow position. The cash flow optimizer may determine and identify what categories to spend in or not to spend in to maintain a desired cash flow position. The cash flow optimizer may determine and identify changes to savings goals to maintain a desired cash flow position., [0207] teaches If the transaction does not exceed a recommended spend value, the budget enforcer 514 may allow the transaction to proceed without generating any prompt or alert to the user. However, if the transaction exceeds a recommended spend value, the budget enforcer can automatically stop the transaction or generate a prompt to the user with an indication of how the potential transaction may impact a daily, weekly or monthly recommended spend value. The budget enforcer 514 may display a notification of this information and allow the transaction to proceed, or the budget enforcer 514 may display the notification and wait for the user to approve the transaction in light of the transaction's impact on the daily, weekly or monthly recommended spend value, or a recommended spend value for a spend category for a time interval (e.g., weekly dining spend limit).}.

Ventura does not teach the following limitation that is taught by Hollins
process records of the plurality of user interactions to identify one or more features common to the removed subset of intelligent budgets;  ([0263], [0280], [0285-0303]) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the financial system of Ventura to incorporate the teachings of Hollins because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Ventura’s teaching regarding a solution that provides for an automated spend evaluator tool that enables individuals to seamlessly and efficiently plan their budget, monitor their progress, and enforce their expense budget, could be modified to include Hollins’ teaching regarding a program that allows an individual to develop and implement plans of action for achieving a preferred lifestyle that appears feasible based on the individual's current and probable future financial circumstances, in order to add flexibility to a user using Ventura’s solution in the creation of their financial plan, whereby the user may interact with the user interface, including removal of a subset of the plurality of intelligent budgets that the user disapproves of.

Ventura does not teach the following limitation that is taught by Zhang

generate a historical budget model by applying machine learning techniques on the plurality of historical purchase transactions as assigned to the plurality of budget classes, the historical budget model representing historical spending behavior of the user in each of the plurality of budget classes over the period of time, wherein the machine learning techniques include determining a probability distribution and assigning the probability distribution to each budget class, wherein each probability distribution indicates a probability of the user spending a particular amount within a range of amounts on purchase transactions assigned to a respective budget class of the plurality of budget classes ; Zhang does teach generate a historical budget model by applying machine learning techniques on the plurality of historical purchase transactions as assigned to the plurality of budget classes, the historical budget model representing historical spending behavior of the user in each of the plurality of budget classes over the period of time, wherein the machine learning techniques include determining a probability distribution and assigning the probability distribution to each budget class wherein each probability distribution indicates a probability of the user spending a particular amount within a range of amounts on purchase transactions assigned to a respective budget class of the plurality of budget classes (Zhang, c.6 1.56-67 teaches The disclosure describes automated analysis of probabilistic functions and temporal-based data records to enable nontechnical users to quickly and dynamically act on time-sensitive information. More particularly, the disclosure relates to machine-learning as applied to tracking the spending behavior of users, possibly within certain segments or categories, and predicting a likelihood of the user transacting in one or more particular segments within a certain time frame, again based largely on the transaction data of the user and/or populations of users. Further aspects are described for including features in transaction processing data flows and devices such as card readers or point-of-sale systems. Features for identifying targeted users and for providing content to the targeted users based on spending activity, and in particular, on changes in spending activity, are also included.,) 

It would have been  obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified systems and generating and displaying single daily recommended spend amount based on various cash flow
parameters as taught above by Ventura and implement a method for machine-learning as applied to tracking the spending behavior of users, possibly within certain segments or categories, and predicting a likelihood of the user transacting in one or more particular segments within a certain time frame, again based largely on the transaction data of the user and/or populations of users as taught by Zhang to provide a system to create a transaction frequency distribution model that may be used to predict a likelihood of the user spending in one or more particular segments or categories within a certain time frame (Zhang, c.7 1.4-13), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability predict future spending based on previous transaction history with the motivation being to determining that the time duration is greater than the threshold period of time, the method generates a spend change alert and transmits, to a client system, the generated spend change alert (Zhang, c.5 1.56-59).

With respect to claims 5, 12 and 19 Ventura in view of Hollins and in view Zhang  of teach the
invention as stated in claims 1, 8 and 15 respectively. Ventura further teaches elements configured to:
monitor real-time spending behavior of the user based upon a plurality of purchase transactions initiated by the user after selection of the user-selected intelligent budget (Ventura,[0207]);

With respect to claims 7 and 14, Ventura in view of Hollins and in view Zhang teach the invention as stated in claims 1 and 8 respectively, Ventura further teaches 
further configured to:
determine, based on the historical data associated with the plurality of historical purchase transactions, that an amount spent by the user in a first budget class of the plurality of budget classes is substantially fixed (Ventura, [0207]);
flag the first budget class as a fixed budget class (Ventura, [0207]); and 
exclude the fixed budget class from varying in the plurality of future budget simulations (Ventura, [0207]).

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Ventura in view of Hollins and in view Zhang as applied above, further in view of Astrada et.al. (US 2019/0213660 A1), hereinafter “Astrada”.

With respect to claims 3, 10 and 17, Ventura in view of Hollins and in view Zhang teach the
invention as stated in claims 1, 8 and 15 respectively. Ventura further teaches 
wherein to execute the plurality of future budget simulations, the SO computing device is further configured to (Ventura, [0094]):

However Ventura in view of Hollins and in view Zhang does not teach the following claim that is taught by Astrada:
execute a Monte Carlo iteration for each of the plurality of future budget simulations using the assigned probability distributions for each budget class of the plurality of budget classes ([0102] teaches classification algorithms like multiclass classification algorithms such as a multiclass decision forest to identify segments and cohorts for the user, and assess those segments and cohorts to identify mean average expenses and income by age parameters in order to project the user's expenses and income at future points, [0103] further teaches In further demonstration of (4) above, the decision engine 141 would predict the user's ability to complete other financial action plans or comply with other user preferences such as cash management preferences or budget preferences. The credit card test drive would, for example, use classification algorithms like multiclass classification algorithms such as a multiclass decision forest or a decision forest regression like fast forest quantile regression to determine characteristics that are statistically significant in success or failure in using the product); 
record an outcome of each Monte Carlo iteration, wherein the outcome identifies the possible future spending behavior of the user associated with the respective Monte Carlo iteration ([0103] teaches In further demonstration of ( 4) above, the decision engine 141 would predict the user's ability to complete other financial action plans or comply with other user preferences such as cash management preferences or budget preferences. The credit card test drive would, for example, use classification algorithms like multiclass classification algorithms such as a multiclass decision forest or a decision forest regression like fast forest quantile regression to determine characteristics that are statistically significant in success or failure in using the product);
wherein the SO computing device is further configured to: 
compare the outcome of each Monte Carlo iteration to the user-defined budget constraint ([0180] a. Predicting the user's absolute and relative changes in expenses, income, debt, assets, and net worth across a forward-looking timeframe, by employing numerical calculations such as an iterative method to add the impact of the product on those categories going forward, and by employing, for example, a linear regression, such as the Markov Chain Monte Carlo method, to simulate changes in interest rates as well as user expenses and income, and add these simulations to the iterative method described above. [0181] b. Comparing to the assessment of the user's historical transactions described in 5 .b., above using a simple numerical comparison of categorical outputs based on timeframe (e.g., 1, 3, 6, 9, 12 months), and identifying drivers for the differential through a regression analysis.) and
isolate the outcomes that satisfy the user-defined budget constraint from the outcomes that do not satisfy the user-defined budget constraint ([0177] teaches Highlighting months in which the user would face difficulty or fail to be able to cover the user's historical expenses, [0178] further teaches b. Providing user aggregate data on the frequency of difficult or failure months compared to the entire time series (e.g. 3 out of 6 months, or 1/2 of the assessed period) [0179] c. Notifying the user of the user's historical behaviors that support or detract from successful usage of the product).

It would have been prima facie obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to have modified system to create a transaction frequency distribution model that may be used to predict a likelihood of the user spending in one or more particular segments or categories within a certain time frame as taught above by Ventura in view of Zhang and implement systems and methods to test-drive a product or service and provide user-specific results that includes a look-back period, a forward projection, or both as taught by Astrada to provide a system to predict the user's absolute and relative changes to compliance with the user's other financial action plans, a credit card test drive would, for example, employ linear regression like the Markov Chain Monte Carlo method or decision forest regression in order to simulate the ability of the user to maintain income in excess of expenses, and maintain income in at least the amount necessary to pay for expenses that support other financial action plans after deducting the income to pay for fixed expenses necessary for day-to-day support of the user and the user's dependents, such as the cost of housing, food, healthcare, and education (Zhang, c .7 1.4-13), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability predict future spending based on previous transaction history with the motivation being to Predicting the user's ability to successfully use the product, or to complete other financial action plans or comply with other user preferences such as cash management preferences or budget preferences, by using classification algorithms (Zhang, c.5 1.56-59).

With respect to claims 4, 11 and 18, Ventura in view of Hollins and in view Zhang in view of Astrada teach the invention as stated in claims 3, 10, and 17 above, Ventura further teaches 
Wherein to generate the plurality of intelligent budgets, the SO computing device is further configured to (Ventura, [0069] teaches In brief overview, the CFM 120 may include a plurality of accounts 206 for each household to plan, execute and manage cash flow for the household. The CFM provides a user interface 216 for a user to perform cash flow management and view the status and activity of execution of the plan. The CFM may interface or provide an interface 204 to any type and form of financial account, such as bank, savings or investment account. The CFM may interface via a financial interface 204 to multiple cash flow input sources and output destinations 202a-202n from which the account 206 may be funded, or where funds from account 206 may be deposited.):
identify a plurality of subsets of the outcomes that satisfy the user-defined budget constraint, wherein each subset includes outcomes having one or more common factors (Ventura, [0199] teaches In one embodiment, the RSE 500 may prompt the user as to whether the user wants to set the daily recommended spend equal to the recommended funds available to spend, or a percentage thereof. In this example, if the user intends to spend all available funds, the user may spend up to $1400/month or approximately $350/week. However, the user may indicate to the RSE a desire to spend a subset of the available funds (e.g., a number of dollars less than total available funds for discretionary spending, a percentage of total available funds, or enter a desired recommended spend amount).); and 
generate a corresponding intelligent budget of the plurality of intelligent budgets that includes the one or more common factors (Ventura, [0126] teaches The CFM may also suggest spending amounts for each of those categories. In one embodiment, the CFM may provide a statistical analysis of the amount based on income level, family size, and other relevant factors. For example, the CFM may analyze all its users to determine that a family of four spends, on average, $100 per week on groceries, with a range of $50 to $300. The CFM may update the values using information accrued on the household thus far. In another embodiment, the CFM may cross-sell other products or services by recommending products or services a user can set a savings goal for.).


Response to Arguments

Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 

Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are pending. Applicant amended claims 1, 8, and 15 as posted in the above analysis with additions underlined and deletions as 

Claims 2, 6, 9, 13, 16, 20 and 21 were cancelled 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that neither claim 1, 8 or 15 recite an abstract idea without offering any further explanation. 

The Examiner disagrees since the claims belong to the grouping of certain methods of organizing human activity under fundamental economic practices as it recites executing a plurality of future budget simulations (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.  The main concept behind the invention is that of assisting consumers in the creation of an ultra-personalized budget generated using the consumer's own spending habits and that can be changed or updated as real-time spending habits change to ensure overall compliance (specification paragraph [0003])

Step 2A Prong Two : Applicant argues that even if the claims were directed to an abstract idea, independent claims 1,8 and 15 improves prior art technology by leveraging the interactivity between the user and the user interface. Specifically the Applicant argues that regarding user's interactions: inputs to the user interface are recorded and processed, to identify certain features of budgets that are disagreeable to the user. The claimed systems and methods then proceed to update the displayed user interface by proactively eliminating any other potential budgets including those features from display, so that in contrast to prior art systems, the user is not merely guided into a new budget that will only "cause the consumer to continue their overspending" (see paragraph [0002]). These recitations improve the display of information to the user by automatically eliminating potential budgets with features that are known to be unworkable for the user, without requiring additional interaction from the user, thereby improving the efficiency and usability of the displayed information on the user interface. Thus when viewed as a whole, the claims describe specific systems and methods that improve upon the deficiencies of existing systems, and provide technical improvements and as such integrate the abstract idea into a practical application.

The Examiner disagrees. Although the invention may be novel in the way that the abstract idea is implemented, it cannot be concluded that the claim integrates the abstract idea into a practical application because the claims do not recite anything that would indicate a technical improvement. The claims do not improve the functionality of the computer components and environment, but rather merely automates a budgeting simulation model. Merely automating a business process does not improve the underlying technology. Rather this is merely applying generic computer components to execute the abstract the idea on a computer. Therefore a 101 rejection has been sustained. Specifically the additional elements in claims 1, 8 and 15 recite: “A simulation and optimization (SO) computing device for generating intelligent budgets, the SO computing device comprising one or more processors in communication with one or more memory devices”; “via a user interface of a user computing device communicatively coupled to the SO computing device… operating a user computing device“; “from a first database”; “by applying machine learning techniques“; “update the user interface to eliminate from display any remaining displayed intelligent budgets including the identified one or more features“; and “from the user interface… after the user interface is updated“. These amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Furthermore the following recited limitations of claims 1, 8 and 15: “receive, … first user input including a first request for an intelligent budget from a user“; “retrieve, in response to receiving the first request, … historical data associated with a plurality of historical purchase transactions initiated by the user over a period of time”; “cause to be displayed, in response to the first request, …, the plurality of intelligent budgets along with a respective likely outcome of following each intelligent budget over a future period of time“; “receive, … second user input including a plurality of user interactions between the user and the user interface displaying the plurality of intelligent budgets“; “receive, … third user input including a selection of a user-selected intelligent budget from the remaining displayed intelligent budgets“; and “cause to be displayed, … the one or more correction options for review and selection by the user“; amount to additional insignificant extra solution activities to the judicial exception specific to receiving data and presenting data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B : Applicant argues that even if the claims were directed to an abstract idea they recite something significantly more than the alleged abstract idea itself. The Applicant reaches this conclusion based on Berkheimer’s memo in that it is unconventional to identify and eliminate, in real-time, undesirable potential budgets from display based on analyzed user interactions with a user interface; to detect, also in real-time, when the user has deviated from a selected budget; and to calculate and display, in real-time, various correction options to put the user "back on track"

The Examiner disagrees since the recited claims: “receive, … first user input including a first request for an intelligent budget from a user“; “retrieve, in response to receiving the first request, … historical data associated with a plurality of historical purchase transactions initiated by the user over a period of time”; “cause to be displayed, in response to the first request, …, the plurality of intelligent budgets along with a respective likely outcome of following each intelligent budget over a future period of time“; “receive, … second user input including a plurality of user interactions between the user and the user interface displaying the plurality of intelligent budgets“; “receive, … third user input including a selection of a user-selected intelligent budget from the remaining displayed intelligent budgets“; and “cause to be displayed, … the one or more correction options for review and selection by the user“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving data and presenting data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; transmitting data; selecting data; presenting data; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103:
The Applicant argues with regard to the amendments to independent claims 1, 8 and 15 in regards Ventura’s art:

Ventura does not teach or suggest an SO computing device configured to
receive, from a user interface of a user computing device, second user input including a plurality of user interactions between a user and the user interface displaying a plurality of intelligent budgets, the user interactions including removal of a subset of the plurality of intelligent budgets of which the user disapproves; 
process records of the plurality of user interactions to identify one or more features common to the removed subset of intelligent budgets; 
update the user interface to eliminate from display any remaining displayed intelligent budgets including the identified one or more features; and 
receive, from the user interface, third user input including a selection of a user-selected intelligent budget from the remaining displayed intelligent budgets after the user interface is updated.  
The Applicant’s arguments are moot since although Ventura adds and removes budget items, there is no mention of “processing of records of the plurality of user interactions to identify one or more features common to the removed subset of intelligent budgets” which is taught by Hollins ([0263], [0280], [0285-0303]) who teaches creating a financial plan for a user, the user interacts with the user interface, including removal of a subset of the plurality of intelligent budgets of which the user disapproves. 

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101, in addition to rejection of Claims 1, 5, 7-8, 12, 14-15, and 19 rejected under 35 U.S.C.103 as being unpatentable over Ventura in view of Zhang in view of Hollins and rejection of claims 3-4, 10-11, and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over
Ventura in view of Zhang in view of Hollins in further view of Astrada.

In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691